Citation Nr: 0917707	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-28 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
November 1973.  

This matter comes before the Board of Veteran's Appeals 
(hereinafter Board) on appeal from a June 2005 rating 
decision, by the Albuquerque, New Mexico, Regional Office 
(RO), which denied the Veteran's claim of entitlement to 
service connection for PTSD.  He perfected a timely appeal to 
that decision.  

On February 6, 2009, the veteran appeared at the RO and 
provided testimony at a videoconference hearing before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
D.C.  A transcript of that hearing is of record  

An appeal had also been perfected on the issue of whether new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for anxiety disorder.  
However, such appeal was withdrawn by the Veteran in a 
January 2005 communication.  

FINDING OF FACT

The competent evidence demonstrates diagnoses of PTSD which 
are attributable to stressor events experienced in service.  


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A, 5107 (West 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in October 2004 from the RO to the Veteran which 
was issued prior to the RO decision in June 2005.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
July 2006 SOC, the February 2008 SSOC, the May 2008 SSOC, and 
the June 2008 SSOC each provided the Veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in March 2006.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Board is granting the 
Veteran's claim below.  Therefore, it is unnecessary to 
discuss the adequacy of the examination regarding this issue.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
PTSD, given the Veteran's testimony before the Board, given 
that he has been provided all the criteria necessary for 
establishing service connection, and considering that the 
Veteran is represented by a highly qualified Veterans service 
organization, we find that there has been essential fairness.  
Moreover, in light of the fully favorable disposition in this 
appeal, any deficiency with respect to the duty to notify and 
assist the Veteran are found to be harmless error here.




II.  Factual background.

The record indicates that the Veteran served on active duty 
from October 1970 to November 1973.  The Veteran's military 
personnel records indicate that he was stationed in Germany 
from April 1971 to October 1973; he was assigned to Company 
B, 793rd, military police (MP) battalion.  

The Veteran's claim of entitlement to service connection for 
PTSD was received in July 2004.  Submitted in support of his 
claim was a PTSD program consultation report, dated in 
February 2002.  The Veteran reported experiencing increased 
symptoms of depression and anxiety.  The Veteran noted that, 
since 9/11/2001, he had experienced increased startled 
responses and more disturbance of sleep than previously.  The 
Veteran described his own experience with terrorism since the 
1970's; the Veteran described his exposure to the scene of 
the 1971 Munich Olympics terrorist attack when he served as 
an MP.  The Veteran indicated that he performed perimeter 
guard duty at the site of that disaster; he also saw bodies 
being removed on stretchers.  The Veteran indicated that he 
was also based at a major training site where there was 
continual artillery and small arms fire; on one occasion, a 
shell went astray and hit a complex that housed their 
quarters.  Following a mental status examination, the 
pertinent diagnoses were adjustment disorder; the examiner 
also stated that the Veteran met the criteria for PTSD.  

A VA progress note dated June 30, 2004, reflects an 
assessment of PTSD (provisional).  A September 2004 VA PTSD 
consultation report reflects an assessment of R/O PTSD.  

Of record is a medical statement from a VA psychiatrist, 
dated in July 2004, certifying that the Veteran was receiving 
treatment at the VA and he had been diagnosed with PTSD; and, 
in his opinion, the Veteran's problems are related to his 
military service.  In a subsequent statement, dated in 
October 2004, that doctor certified that the Veteran was 
receiving treatment at the VAMC; he noted that the Veteran 
has been diagnosed with PTSD, adjustment disorder, and 
depression.  Dr. M.R. stated that PTSD is an anxiety disorder 
resulting from a psychologically stressful event and, in his 
opinion, the Veteran's problems are related to his military 
service.  

In a statement in support of claim (VA Form 21-4138), dated 
in October 2004, the Veteran reported witnessing a soldier 
commit suicide.  The Veteran indicated that the soldier had 
just got in from Vietnam and he had gotten to know him during 
his short stay.  He noted that, while in Company B. 793rd MP 
battalion in September 1971, and in route to small arms 
training, the soldier committed suicide in a jeep.  The 
Veteran reported that the soldier had severe head and body 
trauma; they tried to help him but they were too late.  The 
Veteran noted that, thirty years later, he continues to 
experience nightmares, anger, anxiety, and difficulty 
sleeping as a result of the incident.  The Veteran also 
indicated that, while in company B 793rd MP battalion, he was 
attached to the 1st Army training base used by NATO troops 
for artillery holister, tanks, jets and small arms live-fire.  
There were race riots among the U.S. soldiers both on and off 
base, with lots of Violence, bloodshed.  He also witnessed 
the Munich Germany massacre where the 8 PLO terrorists 
kidnapped the Israelis at the Olympic Village.  

Of record is a medical statement from Dr. Daniel Kerlinsky, 
dated in October 2004, indicating that he has been treating 
the Veteran for anxiety, stress and anger.  Dr. Kerlinsky 
stated that it was his belief that the Veteran suffers from 
PTSD, which is a combination of anxiety, stress, depression, 
sleep disorder, and other symptoms.  He also believes that 
the Veteran's condition was incurred while in military due to 
his environment and incidents which occurred during the 
1970's.  

Also of record are several lay statements attesting to a 
change in the Veteran's behavior upon his return from 
Germany.  In a statement, dated in April 2006, the Veteran's 
mother indicated that, ever since 1971, he has had problems 
with irritability, nightmares, depression, anxiety, and his 
ability to work.  

Received in June 2007 were treatment reports from the Vet 
Center, dated from September 2005 through August 2006, which 
show that the Veteran was receiving ongoing treatment for a 
psychiatric disorder, diagnosed as PTSD.  

At his personal hearing in February 2009, the Veteran 
indicated that he was attached to Company B of the 793rd 
military police battalion the entire time that he served in 
Germany.  He stated that, in August 1972, he was attached to 
the 7th Army, ATC at the largest training center in Europe.  
The Veteran related that he cross-trained from his primary 
MOS of quartermaster core to military police; his duties 
included patrolling in Graffenvier.  The Veteran related 
that, in August 1972, when the Olympics were held in Munich, 
Company B was called to provide assistance to the German 
police.  The Veteran indicated that when the PLO took Israeli 
hostages, everyone was on high alert; since they were 
patrolling with the German police, they were authorized to 
shoot to kill.  The Veteran stated that he went back to 
Graffenvier.  The Veteran indicated that he started having 
flashbacks of the Munich incident after the terrorist attack 
on September 11, 2001.  He stated that he is now under 
treatment for PTSD.  


III.  Legal Analysis-Service connection.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 
557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
VA regulations; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes a diagnosis 
of posttraumatic stress disorder during service and the 
claimed stressor is related to that service, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
(f).  

The question of whether the Veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board finds that the evidence of record supports a 
finding of service connection for PTSD.  Resolving any 
reasonable doubt in favor of the Veteran, the record shows a 
current diagnosis of PTSD that conforms to the DSM-IV 
criteria.  38 C.F.R. § 4.125; see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  

In addition, a longitudinal review of the evidentiary record 
would indicate that the Veteran participated in operations 
and events constituting an actual encounter with a military 
foe or hostile unit or that he was exposed to other stressors 
consistent with the nature of his service.  Significantly, 
his personnel records indicate that he underwent cross 
training and became an MP; and, he was assigned to a company 
in Munich, Germany, where he provided assistance to the 
German police.  He has alleged that his stressors consisted 
of his participation in controlling the hostilities during 
the Israeli hostage situation in August 1972.  Consequently, 
the Board finds that the Veteran's statements are credible 
and consistent with the circumstances, conditions, and 
hardships of his service.  38 U.S.C.A. § 1154(a) (b).  Given 
this, the Veteran's lay statements are accepted in this case 
as conclusive evidence of the stressors' occurrences and no 
further development or corroborative evidence is required.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Again, the Veteran's 
statements alone cannot corroborate a stressor in the absence 
of proof of combat, but here his official personnel records 
serve as corroboration of the stressors.

In light of the ordinary duties expected of a U.S. Military 
Police officer serving in Munich, Germany during the 1972 
Olympics, the evidence above reflects that the veteran would 
have been involved in incidents as claimed.  That is, the 
evidence supports a finding that the veteran would have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit, 
constituting "engagement in combat with the enemy."  38 
C.F.R. § 3.304(f).  

Moreover, the evidence of record demonstrates a link, 
established by medical evidence, between current symptoms and 
an inservice stressor.  38 C.F.R. § 3.304(f).  Significantly, 
following a psychiatric consultation in February 2002, a VA 
psychiatrist concluded that the veteran suffered from PTSD 
resulting from his traumatic experiences in Munich.  In 
October 2004, Dr. M.R. stated that the Veteran suffers from 
PTSD; he explained that PTSD is an anxiety disorder resulting 
from a psychologically stressful event and, in his opinion, 
the Veteran's problems are related to his military service.  
It was the information contained in the Veteran's statements 
which formed the basis of the diagnoses of PTSD on several 
occasions.  Again, such statements are found to be credible.  
Moreover, the opinions were offered by doctors who were 
familiar with the Veteran's medical history and psychiatric 
symptoms, making them highly probative.  Additionally, no 
other medical evidence of record refutes such opinions.  
Therefore, the medical evidence establishes that the 
Veteran's current psychiatric disorder is related to military 
service.  

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the Veteran has PTSD that is 
related to his traumatic experiences in service.  Under such 
circumstances, the benefit of the doubt is awarded to the 
Veteran.  38 U.S.C.A. § 5107(b).  Accordingly, the Board 
finds that the evidence supports a grant of entitlement to 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


